Citation Nr: 0905974	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  03-36 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had periods of service with the National Guard 
from 1976 to 1995, including a period of active duty for 
training from September 1976 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for multiple 
sclerosis.  

In May 2004, the Board remanded the case for further 
development and in August 2005, the Board issued a decision 
which it vacated in December 2005.  Subsequently, in January 
2006, the Board remanded for further development.    

In a March 2007 decision, the Board denied the veteran's 
service connection claim for multiple sclerosis.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2008 Order, 
the Court vacated the March 2007 Board decision, and remanded 
the case to the Board for further proceedings consistent with 
a July 2008 Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

Service treatment records were negative for findings of 
multiple sclerosis.  Various letters and records from J.E. 
Freschi, M.D. dated from March 1995 to February 2003 indicate 
that the appellant was first seen in March 1995 for symptoms 
of multiple sclerosis.  Dr. Freschi estimated onset of the 
appellant's multiple sclerosis to be January 1995.  In a 
February 2003 letter, at the appellant's request Dr. Freschi 
indicated that at the time of his illness, the appellant was 
enlisted in the National Guard.  More recently in a letter 
dated in March 2006, Dr. Freschi noted that the appellant now 
claims the onset of his symptoms to be 1977 to 1984.  Dr. 
Freschi stated that it was "plausible" that the appellant 
was having symptoms during that period but the appellant did 
not mention these episodes when he first saw him in 1995.  

Additionally, the appellant contends that stress from boot 
camp brought on multiple sclerosis and his symptoms included 
bowel and urinary problems and that his symptoms began 
sometime between 1977 to 1984.  

On remand, the appellant should be afforded an examination to 
determine the onset of multiple sclerosis taking into account 
his lay assertions as to his symptomatology during service 
and determine whether his multiple sclerosis is related to 
service. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the appellant 
for an appropriate VA examination to 
determine the onset and etiology of 
multiple sclerosis.  The claims folder, 
to include a copy of this Remand, must 
be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

The examiner should indicate the date 
of onset of the appellant's disability 
taking into account the   appellant's 
assertions of symptomatology during 
service.  The examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that 
multiple sclerosis had its onset during 
the veteran's period of active duty for 
training from September 1976 to 
February 1977.  The examiner should 
reconcile any opinion with the 
veteran's reported history and the 
records from Dr. Freschi, dated in 
March 1995, June 2003, and March 2006.  
The rationale for all opinions 
expressed must also be provided.  

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim.  If action remains adverse to 
the appellant, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




